FILED
                             NOT FOR PUBLICATION                               NOV 12 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JI CAI QIU,                                      No. 09-74125

              Petitioner,                        Agency No. A096-233-695

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2013**
                                Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Ji Cai Qiu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an Immigration Judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review findings of fact, including adverse credibility

determinations, for substantial evidence. See Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence that supports the agency’s adverse credibility

determination includes the inconsistencies regarding Qiu’s wife’s third pregnancy

and forced abortion. These credibility issues “go to the heart” of Qiu’s claimed

fear of forced sterilization if he returns to China. Singh v. Gonzales, 439 F.3d
1100, 1105 (9th Cir. 2006) (internal quotation marks omitted). In the absence of

credible testimony, Qiu’s asylum and withholding of removal claims fail. Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Qiu’s CAT claim rests on the same testimony that the IJ found to be

not credible, and Qiu does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to China, his CAT claim also fails.

See id. at 1156–57.

      For the foregoing reasons, we DENY Qiu’s petition for review.




                                          2